CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered. Claims 1-9, 13-18 and 20-23 are presented for examination. Claims 10-12 and 19 are cancelled. 

Allowable Subject Matter

2.	Claims 1-9, 13-18 and 20-23 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 5 and 14, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Johansson teaches detecting a user gesture and changing the layout of the media items as a result: increasing the size of some media items and decreasing the size of other media items. The media items are positioned so that the changed layout shows an integer number of media items, while other media items are moved to other visible positions on the display or hidden from the visible area of the display. When switching to the next layout, a media item gets bigger than the remaining ones and other media items are hidden.  
The prior art of Sorrick teaches that objects in a page layout are arranged in a hierarchy with multiple levels. Some objects or groups of objects are at lower level, and others are at higher level. The user makes selection gestures to select objects at higher levels, or objects at lower levels.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“a communication circuit, configured to receive an instruction, wherein the instruction is configured to scale at least one of a plurality of contents in a display interface, and the plurality of contents are arranged in the display interface, and each of the plurality of contents has a defined level; 
a processor, configured to perform operations comprising: 
determining a first region that a region occupied by all contents in the display interface before the at least one of the plurality of contents is scaled; and 
predicting the second region that a region occupied by the all contents in the display interface after the at least one of the plurality of contents is scaled; 
wherein when the second region is greater than the first region, the processor determines that, the at least one of the plurality of contents scaled in the display interface overflows the display interface; 
when the second region is less than the first region, the processor determines that, the at least one of the plurality of contents scaled in the display interface makes a blank space in the display interface; 
the operations further comprising: 
when the at least one of the plurality of contents scaled in the display interface overflows the display interface, automatically hiding a content with a lower level in the plurality of contents while the content zooms in; and 
when the at least one of the plurality of contents scaled in the display interface makes {WLSPRO-19011-USPT/01290636v1}Page 2 of 18Application No.: 16/352,837Response Accompanying RCEa blank space in the display interface, automatically displaying a hidden content with a higher level in the plurality of contents in the blank space of the current display interface while the content zooms out; 
a memory, configured to save a display interface layout after the at least one of the plurality of contents is scaled, so as to be used by a user; and 
a display screen, configured to display the adjusted display interface; 
wherein the processor is coupled to the communication circuit, the memory, and the display screen; and 
the instruction is a scaled instruction generated by at least one of a button configured to scale the at least one of the plurality of contents in the display interface, and 
the at least one of the button comprises one of a volume button, a switch button, and a home button“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
March 1, 2021